DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “532”
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “flap” of claim 12 must be shown or the feature canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Regarding ¶ [0008]: the phrase “defined in” in line 4 should read ‘defined on’ in accordance with figs. 13A-14E of the drawings which illustrate the outfeed orienter 530 defined on the outfeed orientation member 520.
Regarding ¶ [0063]: the phrase “defined in” in lines 7-8 should read ‘defined on’ in accordance with figs. 13A-14E of the drawings which illustrate the outfeed orienter 530 defined on the outfeed orientation member 520, and the outfeed slide portion 540 also defined on the orientation member 520.
Appropriate correction for the above list of issues is required.
Claim Objections
Claims 1-2, 4, 13-14 and 16-17 are objected to because of the following informalities:
Regarding claims 1 and 13-14: the term “apparatus:” in line 1 should read ‘apparatus, comprising:’ to eliminate any potential confusion about where the preamble ends and the body of the claim begins.
Regarding claims 1-2, 4, 13-14 and 16: each recitation of “defined in” should read ‘defined on’ in accordance with figs. 13A-14E of the drawings which illustrate the outfeed orienter 530 defined on the outfeed orientation member 520.
Regarding claims 1 and 13: the phrase “configured cause” in lines 12 and 15, respectively, should read ‘configured to cause’.
Regarding claim 1: the phrase “to orient on” in lines 12-13 would be in better form if written as ‘to be oriented on’.
Regarding claim 13: the phrase “fed on” in line 17 would be in better form if written as ‘fed onto’.
Regarding claim 17: the recitation “the lumber board on the first and second outfeed slide portions” should read ‘the lumber board on one of the first and second outfeed slide portions’ since the lumber board cannot be in two separate locations at the same time.
Appropriate correction for the above list of issues is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 4: the claim recites “to cause the lumber board to fall in a controlled manner onto a specific side of the lumber board on the outfeed slide portion”. The phrase “to fall in a controlled manner” renders the claim indefinite because the phrase is subjective since metes and bounds for “controlled” have not been set forth. Examiner suggests reciting ‘to cause the lumber board to land on a specific side of the lumber board, such that the lumber board lands on the outfeed slide portion’.
__________________________________________
Examiner notes that no art has been applied to claim 4; applicant is required to clarify the claim in compliance with 35 U.S.C. § 112 in order to facilitate a clear understanding of the claimed invention and the protection being sought.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 9, 11 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Lepage et al. (US 2018/0086568 A1), in view of Barber (US 2018/0021972 A1).
Regarding claim 1: Lepage discloses a lumber handling and cutting apparatus:
a cutting assembly (¶ 3, “saw mill”);
an outgoing material conveyor assembly (16, fig. 3); and
a material outfeed assembly (14, 22) adjacent to the cutting assembly and adjacent to the outgoing material conveyor assembly (16) (see fig. 3 and ¶ 3, “pieces of lumber emerge from the [saw] mill in random order onto a feeding conveyor”, i.e., feeding conveyor 14; also see ¶ 73, lns. 1-4), the material outfeed assembly including:
an outfeed conveyor (14) adjacent to the cutting assembly (¶ 3, “pieces of lumber emerge from the [saw] mill in random order onto a feeding conveyor”);
an outfeed orientation member (22) positioned on either side of the outfeed conveyor (14); and
an outfeed orienter (46, 48) defined on the outfeed orientation member (22), wherein the outfeed orienter is configured to cause a lumber board to orient on a desired side of the lumber board as the lumber board is fed out of the material outfeed assembly (14, 22) to the outgoing material conveyor assembly (16) (see figs. 10-12 which illustrates that the lumber board 12 is reoriented from an initial side of the board as shown in fig. 10 to an adjacent side as shown in fig. 12).
Lepage is silent regarding the cutting assembly being adjacent to a material infeed assembly.
However, in the same field of endeavor, Barber teaches a lumber handling and cutting apparatus (fig. 15) comprising a material infeed assembly (30, 38, 42, 50, 52, 54) and a cutting assembly (32, 70) adjacent to the material infeed assembly (see fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Lepage with a material infeed assembly adjacent to the cutting assembly to automatically feed lumber to be cut to the cutting assembly, as taught by Barber.
Regarding claim 2, which depends on claim 1: Lepage discloses an outfeed slide portion (46, fig. 4) defined in the outfeed orientation member (22).
Regarding claim 3, which depends on claim 1: Lepage discloses a portion (22, fig. 3) of the material outfeed assembly (14, 22) is configured to cause a lifting of an edge of the lumber board (12) (see figs. 10-12) after the lumber board comes out of the cutting assembly (¶ 3, “pieces of lumber emerge from the [saw] mill in random order onto a feeding conveyor”, i.e., feeding conveyor 14).
Regarding claim 5, which depends on claim 1: Lepage discloses the outfeed conveyor (14, fig. 1) is configured to push the lumber board (12) to the outfeed orienter (22).
Regarding claim 7, which depends on claim 1: Lepage discloses the outfeed orienter (22, fig. 4) includes an incline portion (48) having a left side facing the cutting assembly (note that the cutting assembly would be located at the left end of the outfeed conveyor 14 in light of ¶ 3, “pieces of lumber emerge from the [saw] mill in random order onto a feeding conveyor”).
Regarding claim 9, which depends on claim 1: Lepage discloses the outfeed orienter (22) includes an incline portion (48, fig. 4) configured to (along with finger 46) cause the lumber board (12) to tip over in a controlled manner to re-orient the lumber board (see figs. 10-12).
Regarding claim 11, which depends on claim 1: Lepage discloses the outfeed orienter (22, fig. 3) is configured to re-orient the lumber board (12, figs. 1, 12) such that a printed lumber surface of the lumber board is face up (see fig. 12, Lepage is capable of orienting the lumber board such that a printed surface is face up when the printed surface is the surface the arrow of element 12 is pointing to).
Regarding claim 13: Lepage discloses a lumber handling and cutting apparatus:
a cutting assembly (¶ 3, “saw mill”);
an outgoing material conveyor assembly (16, fig. 3); and
a material outfeed assembly (14, 22) adjacent to the cutting assembly and adjacent to the outgoing material conveyor assembly (16) (see fig. 3 and ¶ 3, “pieces of lumber emerge from the [saw] mill in random order onto a feeding conveyor”, i.e., feeding conveyor 14; also see ¶ 73, lns. 1-4), the material outfeed assembly including:
an outfeed conveyor (14) adjacent to the cutting assembly (¶ 3, “pieces of lumber emerge from the [saw] mill in random order onto a feeding conveyor”);
an outfeed orientation member (22) positioned on either side of the outfeed conveyor (14);
an outfeed slide portion (46, fig. 4) defined in the outfeed orientation member (22) and having a portion that faces away from the cutting assembly (note that the cutting assembly would be located at the left end of the outfeed conveyor 14 in light of ¶ 3, “pieces of lumber emerge from the [saw] mill in random order onto a feeding conveyor”); and
an outfeed orienter (46, 48) including an inclined portion (48) defined on the outfeed orientation member (22) and having a portion facing the cutting assembly (facing towards the left in fig. 4), wherein the outfeed orienter is configured to cause a lifting of an edge of a lumber board (12) and a rotation of the lumber board to orient the lumber board on a desired side of the lumber board as the lumber board is fed by the outfeed orientation member 22, on the outfeed slide portion (46) and the inclined portion (48) to the outgoing material conveyor assembly (16) (see figs. 10-12, which illustrates the sequence of operations of the outfeed orientation member 22).
Lepage is silent regarding the cutting assembly being adjacent to a material infeed assembly.
However, in the same field of endeavor, Barber teaches a lumber handling and cutting apparatus (fig. 15) comprising a material infeed assembly (30, 38, 42, 50, 52, 54) and a cutting assembly (32, 70) adjacent to the material infeed assembly (see fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Lepage with a material infeed assembly adjacent to the cutting assembly to automatically feed lumber to be cut to the cutting assembly, as taught by Barber.
Allowable Subject Matter
Claims 6, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-17 would be allowable if rewritten to overcome the claim objections set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art as exemplified by Barber (US 2018/0021972 A1), Lepage et al. (US 2018/0086568 A1) and Gravel (US 2021/0261353 A1) fails to anticipate or render obvious in combination the following limitations of said claims in combination with the limitations of the claims from which said claims depend:
Claim 6: “to cause the lumber board to rotate about a top portion of an outfeed conveyor dog before the lumber board is released to the outgoing material conveyor assembly”
Claim 8: “to cause the lumber board to rearwardly rotate about the top of an outfeed conveyor dog at an angle that is past a center of gravity for the lumber board”
Claim 12: “a flap positioned above the outfeed orienter and configured to operate with the outfeed orienter to cause rotation of the lumber board”; Lepage’s outfeed orienter (22, figs. 3-4) does not have a flap positioned above it; Barber does not cure this deficiency and no other prior art could be located that does
Claim 14: “a second outfeed orientation member positioned on either side of the second outfeed conveyor”; none of Lepage or Barber provide a teaching of a second outfeed orientation member as claimed and no other prior art could be located that does
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith et al. (CA 2,185,318 A1); the figures, at least, are pertinent to features of at least claims 1-9
Krauss et al. (US 2013/0048468 A1); the figures, at least, are pertinent to features of at least claims 1-9
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725